 In the Matter of INTERSTATE.STEAMSHIPCo11IPANYandNATIONALMARITIMEUNION OF AMERICA (C. I. 0.)In the Matter OfINTERSTATE STEAMSHIPCOMPANYandUNITED DOCKWORKERS,L. I. U. No. 966 (C. I. 0.)Cases Nos. R-1585 and R-1586, respectively.-Decided November6,1939Shipping Industry-Investigation of Representatives:controversy concerningrepresentationof employees : refusal by employer to recognize union as exclusiverepresentative of employees until certifiedby theBoard ; motion to withdrawpetition for, as to one of the cases, granted-UnitAppropriatefor CollectiveBargaining:all unlicensed seamen on the employer's steamships,including thechiefcooks-Election OrderedMr. Max W. Johnstone,for the Board.Mr. Lee C. HinsleaandMr. Ross E. Mortimer,of Cleveland, Ohio,for the Company.Mr. M. Hedley StoneandMr. Charles Abor,of Cleveland, Ohio,for the N. M. U.Mr. A. E. Stevenson,of Ashtabula, Ohio, for the United.Mr. Louis Colcin,of counselto the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASE.On July 24 and 25, 1939, National Maritime Union of America,herein called the N. M. U., and United Dock Workers L. I. U. No.966, herein called the United, respectively, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) separate petitionsalleging that questions affecting commerce had arisen concerningthe representation of employees of Interstate Steamship Company,Cleveland, Ohio, herein called the Company, and requesting investi-gations and certifications of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.17 N. L.R. B., No. 22.376 INTERSTATE STEAMSHIP COMPANY377On October 24, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Article III, Section 10 (c) (2), of NationalLabor Relations. Board Rules and Regulations-Series 2, ordered aninvestigation in each case and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and further ordered that the cases be consolidated for the purposesof hearing.On October 24, 1939, the Regional Director issued a notice of hear-ing, copies, of which were duly served upon the Company, upon theN. M. U., and upon the United. Pursuant to the notice, a hearingwas held on October 26 and 30, 1939, at Cleveland, Ohio, before PeterWard, the Trial Examiner duly designated by the Board. TheBoard, the Company, the N. M. U., and the United were representedby .counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During the.course of the hearing, counsel for the United moved to withdraw thepetition filed by the United.The Trial Examiner reserved rulingon the motion.No evidence was introduced by the United at thehearing.The motion is hereby granted and Case No. R-1586 willbe ordered closed.Upon-the entire record, the Board makes the following :FINDINGS OF FACT1.THE BESINESS OF THE COMPANYInterstate Steamship Company, a West Virginia corporation and asubsidiary of the Jones & Laughlin Steel Corporation, maintains afleet of four steamships for the transportation of iron ore and coalon the Great Lakes.The Company also maintains docks at Ashta-bula. Ohio, for the unloading of iron ore from ships.Iii 1938"the steamships of the Company transported approximately600,000 tons of iron ore from the State of Minnesota to ports on theGreat Lakes, including Ashtabula, Ohio, and transported 250,000tons of coal from various ports in the State of Ohio to ports in theStates of Wisconsin and Minnesota.The Company admits the juris-diction of the Board.We find that the Company is engaged in trade, traffic, transporta-tion, and commerce among the several States, and that the unlicensedpersonnel employed by the Company is directly engaged in suchtrade, traffic, transportation, and commerce.- 378DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDNational Maritime Union of America is a labor organization affili-ated with the Congress of Industrial Organizations. It admits tomembership unlicensed seamen aboard the four ships of the Com-pany's fleet.III.THE QUESTION CONCERNING REPRESENTATIONOn September 11, 1939, the N. M. U. requested the Company tobargain with it as the representative of the majority of the unlicensedseamen employed by the Company. The Company refused to bargainwith the N. M. U. prior to certification by the Board that it had beendesignated by a majority of the. Company's employees in an appro-priate unit.We find that a question has arisen concerning the representation ofemployees of the Company and that such question tends to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.IV.THE APPROPRIATE UNITThe N. M. U. urges that all the unlicensed seamen on the Com-pany's four steamships constitute a unit appropriate for the purposesof collective bargaining.The Company would exclude from thisunit the chief cooks who, it claims, are supervisory employees be-cause they have the right to hire and discharge employees` workingin the galleys of the ships.The chief cooks are eligible to member-ship in the N. M. U. and are considered in the industry as fallingwithin the category of unlicensed seamen.We shall include thechief cooks in the unit.We find that all the unlicensed seamen on the Company's foursteamships, including the chief cooks, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their rightto self -organization and to collective bargaining and otherwise effec-tuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe N. M. U. claimed substantial membership among the employeesin the appropriate, unit.In accordance with our usual practice weshall order an election by secret ballot to resolve the question con-cerning representation.We shall direct that the employees of the Company eligible to votein the election shall be those in the appropriate unit who were on INTERSTATE STEAMSHIPCOMPANY379the Compa ty's pay roll imtediately preceding the date of our Direc-tion of Election herein, including employees who did not work duringsuch pay-roll period because they were ill, on leave, or on vacation,employees who were then or have since been temporarily laid off,and employees last employed on steamships, of the Company whichmight be temporarily' laid up, but excluding those who have sincequit or'been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Interstate Steamship Company, Cleveland,Ohio, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All the unlicensed seamen on the Company's four steamships,including the chief cooks, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain the representatives for the purposes of collective bargain-ing with Interstate Steamship Company, Cleveland, Ohio, an electionby secret ballot shall be conducted as soon as convenient and begin-ning as promptly as is practicable after the date of this Direction,under the direction and supervision of the Regional Director for theEighth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all the unlicensed seamen on the Company'sfour steamships who were employed during the pay-roll period im-mediately preceding the date of this Direction, including the chiefcooks, employees who did not work during such pay-roll period be-cause they were ill, on leave, or on vacation, employees who werethen or have since been temporarily laid off, and employees last em-ployed on steamships of the Company that might be temporarilylaid up, but excluding employees who have since quit or been dis-charged for cause, to determine whether or not they desire to berepresented by National Maritime Union of America, affiliated with 380DECISIONS OF NATIONAL. LABOR RELATIONS BOARDthe Congress of Industrial Organizations, for the purposes of col-lective bargaining.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2,IT ISHEREBYORDEREDthat the motion of United Dock WorkersL. I. U. No. 966 for leave to withdraw its petition be, and it herebyis, granted, and that Case No. R-1586 be, and it hereby is, closed.